DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
	The previous 35 U.S.C. § 112(b) rejections are withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 28-30, the phrases “male thread” and “female thread” could not be found in the specification nor the drawings. However, an easy fix would be to use the phrase “screws” as this is in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6, 22-23, 27-28 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2013/0109081) in view of Lu (“Influence of Intense Pulsed UV Irradiation on the Viability and Proliferation of HeLa Cells”) and Joseph (US 2010/0009335).
Regarding claim 1, Tsuchiya discloses a culture vessel housing apparatus (abstract; Fig. 1) comprising:
a culture vessel housing (abstract; Fig. 1), the culture vessel housing (abstract; Fig. 1) comprising:
a surrounding wall (Fig. 1, element 3 “housing unit”) that surrounds an internal space (Fig. 1) in which a plurality (paragraph [0057]) of cell culture vessels (abstract “well plate” or Fig. 1, element W “well plate”) are to be housed;
		a transparent first panel (claim 4 or claim 11 “lid” or Fig. 1 element 53 “lid”) that closes a first internal portion of the internal space (Fig. 1, element 7 “upper opening”) surrounded by the surrounding wall (Fig. 1, element 3 “housing unit”);
		a heater (paragraph [0010]; or Fig. 4, element 61) that is provided only at the first panel (claim 4 or claim 11 “lid” or Fig. 1 element 53 “lid”) to keep the internal space warm (paragraph [0010]), wherein the heater (paragraph [0010]; or Fig. 4, element 61) comprises a transparent conducting film (paragraphs [0038]-[0039]; or Fig. 4, element 61).
Tsuchiya does not disclose:
a second panel, absent the heater, that closes a second internal portion of the internal space surrounded by the surrounding wall 
and is configured to transmit a laser beam emitted from a window opening of a dividing surface toward the plurality of cell culture vessels in the internal space through the second panel, and
a plurality of through holes formed in the culture vessel housing; and
a fastener corresponding to each of the plurality of through holes for fastening the culture vessel housing to the dividing surface such that the second panel is in optical communication with the window opening.

As to 1) of claim 1, Lu discloses a second panel, absent the heater (see Lu, Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 … which has a cutoff wavelength of 300 nm”).
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Tsuchiya with the second panel of Lu in order to block the harmful effect of ultraviolet light on cells (shown in Lu’s “dead cell ratio”, pg. 2023, right column).
Regarding the limitation “a second panel, absent the heater, that closes a second internal portion of the internal space surrounded by the surrounding wall” absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding 2) of claim 1, Tsuchiya discloses a window opening (annotated Fig. 7, below) of a dividing surface (annotated Fig. 7, below).

    PNG
    media_image1.png
    422
    698
    media_image1.png
    Greyscale

Annotated Tsuchiya, Fig. 7

Lu discloses a second panel configured to transmit light (“optical glass Bk7 … which has a cutoff wavelength of 300 nm”) emitted from a window opening (annotated Fig. 1, below) of a dividing surface (annotated Fig. 1, below).

    PNG
    media_image2.png
    655
    1046
    media_image2.png
    Greyscale

Annotated Lu, Fig. 1

Regarding “a laser beam” a laser beam is inherently a form of light; nevertheless, Joseph discloses laser light (paragraph [0058]). In the analogous art of temperature-regulated well plates, it would have been obvious to one skilled in the art before the effective filing date to modify the housing to be able to receive laser light in order to use fluorescent microscopy on the culture with specific excitation and resulting emission wavelengths.
Regarding “toward the plurality of cell culture vessels in the internal space through the second panel”, the plurality of cell culture vessels in the internal space have been disclosed by Tsuchiya. The remaining portion of the limitation, “through the second panel” is disclosed by Lu.
Additionally, regarding the limitation “and is configured to transmit a laser beam emitted from a window opening of a dividing surface toward the plurality of cell culture vessels in the internal space through the second panel” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Tsuchiya would be fully capable of operating in this manner given the integration of the optical glass second panel of Lu.
Regarding 3) of claim 1, Tsuchiya discloses a plurality of through holes formed in the culture vessel housing (Figs. 5-6). However, the placement of the through holes is not in such a configuration as the instant invention. Nevertheless, it would have been obvious to one skilled in the art before the effective filing date to modify the through holes of Tsuchiya in an alternative format to help fasten the culture vessel housing to a dividing surface in order to hold the housing and the dividing surface together in a fixed position. Such a configuration of through holes would have been obvious to a person working with a fastener such as a bolt, screw, or pin.
Regarding 4) of claim 1, Tsuchiya discloses a fastener corresponding to each of the plurality of through holes for fastening the culture vessel housing (Figs. 5-6). However, the placement of the fasteners is not in such a configuration as the instant invention. Nevertheless, it would have been obvious to one skilled in the art before the effective filing date to modify the nuts (Tsuchiya, Fig. 5, element 47) or screws (Tsuchiya, Fig. 6, element 77) of Tsuchiya to fasten the culture vessel housing to a dividing surface in order to hold the housing and the dividing surface together in a fixed position.
Regarding the limitation, “for fastening the culture vessel housing to the dividing surface such that the second panel is in optical communication with the window opening”, fastening devices, especially via through holes, to dividing surfaces such as panels or tables is commonplace in mounting objects to panels or tables and/or assembling components. Such through holes are commonly used in conjunction with pins, bolts, and screws.
Regarding claim 3, Tsuchiya discloses a gas intake (paragraph [0046]; Fig. 1, element 27) to take a gas containing carbon dioxide (paragraph [0046], “CO2 gas”) into the internal space (paragraph [0032] “attached to the body portion 5”; Fig. 1).
Regarding claim 5, Tsuchiya discloses that the heater (paragraph [0010]; or Fig. 4, element 61) is provided at an individual transparent plate (Fig. 4, element 59 bottom one, paragraph [0038]) of the plurality of transparent plates (Fig. 4, element 59 top one and element 59 bottom one, paragraph [0038]).
Regarding the phrase “that is closest to the second panel”, Lu discloses the second panel. It would have been obvious to one skilled in the art before the effective filing date to modify the location of the plates and panels so that the individual transparent plate of the plurality of transparent plates would be closest to the second panel in order to better heat the culture more directly rather than through additional transparent plates, making the heating more effective.
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Tsuchiya with the second panel of Lu in order to block the harmful effect of ultraviolet light on cells (shown in Lu’s “dead cell ratio”, pg. 2023, right column).
Regarding claim 6, Tsuchiya discloses wherein the surrounding wall (Fig. 1, element 3 “housing unit”) has a double structure (Fig. 1, elements 5 and 13, paragraph [0031]) with an inner wall (Fig. 1, element 13) and an outer wall (Fig. 1, element 5), the inner wall (Fig. 1, element 13) surrounding the internal space, the outer wall (Fig. 1, element 5) being outside the inner wall (Fig. 1, element 13) and surrounding the inner wall (Fig. 1, element 13).
Regarding claim 22, Tsuchiya discloses wherein the first panel (claim 4 or claim 11 “lid” or Fig. 1 element 53 “lid”) has a double structure (Fig. 4, element 59 top one and element 59 bottom one, paragraph [0038]) with a plurality of transparent plates (Fig. 4, element 59 top one and element 59 bottom one, paragraph [0038]) that are spaced (paragraph [0038], “air layer”) in a vertical direction (Fig. 4).
Regarding claim 23, Tsuchiya discloses the dividing surface (annotated Fig. 7) configured to divide a space into a first space (annotated Fig. 7) on a first side of the dividing surface (annotated Fig. 7) and a second space (annotated Fig. 7) on a second side of the dividing surface, the dividing surface (annotated Fig. 7) comprising the window opening (annotated Fig. 7).
Lu discloses the dividing surface (annotated Fig. 1) configured to divide a space into a first space (annotated Fig. 1) on a first side of the dividing surface (annotated Fig. 1) and a second space (annotated Fig. 1) on a second side of the dividing surface (annotated Fig. 1), the dividing surface comprising the window opening (annotated Fig. 1).
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Tsuchiya with the dividing surface of Lu in order to have a window that would allow light to pass through for microscope imaging of the culture.
Regarding claim 27, Tsuchiya does not disclose wherein the second panel is configured to completely or substantially prevent an ultraviolet light with a wavelength of 200 to 280 nm, from passing from the culture vessel housing through the window opening.
Regarding the limitation “the second panel completely or substantially prevents an ultraviolet light with a wavelength of 200 to 280 nm”, Lu discloses that this has been accomplished (see Lu, Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 … which has a cutoff wavelength of 300 nm”).
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Tsuchiya with the second panel of Lu in order to block the harmful effect of ultraviolet light on cells (shown in Lu’s “dead cell ratio”, pg. 2023, right column).
Regarding the limitation “from passing from the culture vessel housing through the window opening”, regardless of the direction of the light, the effect would be achieved using the component of Lu’s invention.
Regarding claim 28, Tsuchiya discloses wherein the fastener (Fig. 5, element 47) comprises a rod (Fig. 5, element 47) with a male thread (Fig. 5, element 47) at a first end and an enlarged portion at a second end (Fig. 5, element 47).
Regarding the phrase “configured to be gripped by a user”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Tsuchiya would be fully capable of operating in this manner given the bolt structure of the fastener. 
Regarding claim 31, Tsuchiya discloses wherein the first panel (claim 4 or claim 11 “lid” or Fig. 1 element 53 “lid”) and the surrounding wall (Fig. 1, element 3 “housing unit”) are configured to isolate the internal space (Fig. 1) from an outside environment (Fig. 1); and a plurality (paragraph [0057]) of cell culture vessels (abstract “well plate” or Fig. 1, element W “well plate”).
Tsuchiya does not disclose the second panel, the second panel being formed separately from a bottom of the plurality of cell culture vessels.
Lu discloses the second panel (Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 … which has a cutoff wavelength of 300 nm”), the second panel being formed separately (Fig. 1) from a bottom of a cell culture vessel (Fig. 1).
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Tsuchiya with the second panel of Lu in order to block the harmful effect of ultraviolet light on cells (shown in Lu’s “dead cell ratio”, pg. 2023, right column).
In addition, regarding “being formed separately” making parts separable or removable would be obvious. MPEP § 2144.04(V)(C).
	Regarding claim 32, Tsuchiya discloses wherein the plurality of through holes (Fig. 5, element 37) are formed in the surrounding wall (Fig. 1, element 3 “housing unit”) so as to not penetrate into the isolated internal space (Fig. 1).
Regarding this limitation, rearrangement of parts would have been obvious to one of ordinary skill in the art as an obvious matter of design choice and would not have modified the operation of the device. MPEP § 2144.04(VI)(C).
Additionally, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the through holes so that the internal space was kept isolated in order to isolate the internal space to keep the cell culture warm from the outside environment.
Regarding claim 33, Tsuchiya discloses wherein the surrounding wall (Fig. 1, elements 3 and 13 together) comprises a first surrounding wall (Fig. 1, element 3 “housing unit”) and a second surrounding wall (paragraph [0031], Fig. 1, element 13 “adaptor”), the plurality of through holes (Fig. 5, element 37) penetrating the first surrounding wall (Fig. 1, element 3) so as to not penetrate into the isolated internal space (Fig. 1).
	Tsuchiya does not disclose “the plurality of through holes penetrating each of the first and second surrounding walls so as to not penetrate into the isolated internal space”.
	Regarding the limitation “the plurality of through holes penetrating … the … second surrounding walls so as to not penetrate into the isolated internal space”, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
	Regarding claim 34, Tsuchiya discloses wherein the first panel (claim 4 or claim 11 “lid” or Fig. 1 element 53 “lid”) is fixed relative (Fig. 1) to the surrounding wall (Fig. 1, elements 3 and 13 together).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2013/0109081) in view of Lu (“Influence of Intense Pulsed UV Irradiation on the Viability and Proliferation of HeLa Cells”) and Joseph (US 2010/0009335), as applied to claim 1, further in view of Parejo (“Highly efficient UV-absorbing thin-film coatings for protection of organic materials against photodegradation”).
	Regarding claim 7, Tsuchiya does not disclose wherein a coating for inhibiting penetration of an ultraviolet light is applied to the second panel, and wherein the second panel is made of optical glass BK7.
Regarding the limitation “the second panel is made of optical glass BK7”, Lu discloses that this has been accomplished (see Lu, Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 … which has a cutoff wavelength of 300 nm”).
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Tsuchiya with the second panel of Lu in order to block the harmful wavelengths of light less than 300 nm.
Parejo discloses a coating (abstract, “a benzophenone derivative, (2,2-dihydroxy, 4-methoxybenzophenone)”) for inhibiting penetration of an ultraviolet light (abstract, “UV-absorbing coatings”).
	In the analogous art of UV-protective coatings, it would have been obvious to one skilled in the art before the effective filing date to modify the second panel of modified Tsuchiya with the coating of Parejo in order to protect organic matter against irradiation.
	Regarding claim 8, Tsuchiya discloses wherein: the individual transparent plate (Fig. 4, element 59 bottom one, paragraph [0038]) includes an upper surface (Fig. 4) and an undersurface (Fig. 4), and the transparent conducting film (paragraphs [0038]-[0039]; or Fig. 4, element 61) is deposited on one of an upper surface (Fig. 4, element 61 film on the upper surface of Fig. 4, element 59 bottom one) and an undersurface (Fig. 4) of the individual transparent plate (Fig. 4, element 59 bottom one, paragraph [0038]).
	Regarding “the upper surface being further from the second panel than the undersurface”, this orientation would be disclosed by Tsuchiya (Tsuchiya, Fig. 4), given that Lu discloses the second panel (see Lu, Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 … which has a cutoff wavelength of 300 nm”).
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Tsuchiya with the second panel of Lu in order to block the harmful wavelengths of light less than 300 nm.
Regarding claim 9, Tsuchiya discloses wherein the individual transparent plate (Fig. 4, element 59 bottom one, paragraph [0038]) includes an upper surface (Fig. 4) and an undersurface (Fig. 4), and the transparent conducting film (paragraphs [0038]-[0039]; or Fig. 4, element 61) is deposited on one of an upper surface (Fig. 4, element 61 film on the upper surface of Fig. 4, element 59 bottom one) and an undersurface of the individual transparent plate.
	Tsuchiya does not disclose wherein the transparent conductive film is deposited on both of an upper surface and an undersurface of the individual transparent plate.
Regarding the limitation on the coating of the upper surface of the lower transparent plate, absent unexpected results, duplication of parts (specifically, the coating) would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
Assuming that the limitation “wherein the transparent conducting film is deposited on both an upper surface and an undersurface” is not met by Tsuchiya in view of an obvious duplication of parts, Joseph discloses that any appropriate region of the plate may include a conductive coating (paragraph [0076]) and that the coatings may be external, or they may be located (e.g. sandwiched) between other regions of the plate (paragraph [0076]).
In the analogous art of temperature-regulated culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the location of the transparent conducting film to be on both the upper surface and the lower surface of the lower transparent plate in order to better heat the apparatus for the cell culture to remain at the correct temperature.
Regarding “the upper surface being further from the second panel than the undersurface”, this orientation would be disclosed by Tsuchiya (Tsuchiya, Fig. 4), given that Lu discloses the second panel (see Lu, Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 … which has a cutoff wavelength of 300 nm”).
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Tsuchiya with the second panel of Lu in order to block the harmful wavelengths of light less than 300 nm.

Claims 24-25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2013/0109081) in view of Lu (“Influence of Intense Pulsed UV Irradiation on the Viability and Proliferation of HeLa Cells”) and Joseph (US 2010/0009335), as applied to claims 23 and 28, further in view of Tanaka (US 2014/0087410).
Regarding claim 24, Tsuchiya does not disclose wherein the first side of the dividing surface comprising a seal extending around a periphery of the window opening.
Lu discloses the first side of the dividing surface (annotated Fig. 1) and a periphery of the window opening (annotated Fig. 1).
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Tsuchiya with the dividing surface of Lu in order to have a window that would allow light to pass through for microscope imaging of the culture.
Tanaka discloses a seal (claim 1 and Figs. 2A-2B, 5, 8-10A, 11A, element 24).
In the analogous art of temperature controlled culture containers, it would have been obvious to one skilled in the art before the effective filing date to modify modified Tsuchiya with the seal of Tanaka in order to create a waterproof seal to seal in the liquid in the culture space above the window opening.
Regarding claim 25, Tsuchiya does not disclose the second panel comprising a sealing surface for sealing with the seal.
Lu discloses the second panel (see Lu, Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 … which has a cutoff wavelength of 300 nm”).
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Tsuchiya with the dividing surface of Lu in order to have a window that would allow light to pass through for microscope imaging of the culture.
Tanaka discloses a sealing surface (annotated Fig. 2A) for sealing with the seal (claim 1 and Figs. 2A-2B, 5, 8-10A, 11A, element 24).

    PNG
    media_image3.png
    260
    558
    media_image3.png
    Greyscale

Annotated Tanaka, Fig. 2A

In the analogous art of temperature controlled culture containers, it would have been obvious to one skilled in the art before the effective filing date to modify modified Tsuchiya with the seal of Tanaka in order to create a waterproof seal to seal in the liquid in the culture space above the window opening.
	Regarding claim 29, Tsuchiya discloses a dividing surface (annotated Fig. 7) configured to divide a space into a first space (annotated Fig. 7) on a first side of the dividing surface (annotated Fig. 7) and a second space (annotated Fig. 7) on a second side of the dividing surface (annotated Fig. 7), the dividing surface (annotated Fig. 7) comprising a window opening (annotated Fig. 7), and a female thread (Fig. 5, element 37) mating with the male thread (Fig. 5, element 47) for each fastener (Fig. 5, element 47).
	Tsuchiya does not disclose a seal extending around a periphery of the window opening; wherein the first side of the dividing surface having a female thread.
	Tanaka discloses a seal (claim 1 and Figs. 2A-2B, 5, 8-10A, 11A, element 24).
In the analogous art of temperature controlled culture containers, it would have been obvious to one skilled in the art before the effective filing date to modify modified Tsuchiya with the seal of Tanaka in order to create a waterproof seal to seal in the liquid in the culture space above the window opening.
	Regarding “around a periphery of the window opening”, modified Tsuchiya’s seal can be modified to a shape other than the annular shape mentioned in Tanaka (Tanaka, paragraph [0091]). The configuration of the claimed shape is a matter of choice, absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B).
	Regarding the limitation, “wherein the first side of the dividing surface having a female thread”, fastening devices, especially via threaded through holes, to dividing surfaces such as panels or tables is commonplace in mounting objects to panels or tables and/or assembling components. Such threaded through holes are commonly used in conjunction with bolts and screws.
	Regarding claim 30, Tsuchiya discloses the first side (annotated Fig. 7) of the dividing surface (annotated Fig. 7) and female threads (Fig. 5, element 37).
Tsuchiya does not disclose further having a recess for accommodating the culture vessel housing, the recess having the female threads.
Tanabe discloses a recess for accommodating the culture vessel housing (Fig. 12A, element 711 “notches”).
In the analogous art of temperature controlled culture containers, it would have been obvious to one skilled in the art before the effective filing date to modify modified Tsuchiya to have a recess for accommodating the culture vessel housing in order to fit the culture container into the recess in a fixed position so that it does not have the capability to move on the dividing surface.
Regarding “the recess having female threads”, it would have been obvious to one skilled in the art before the effective filing date to modify the female threads of modified Tsuchiya to be placed in a recess (in fact, the female threads are already in a type of recess – a through hole in Tsuchiya) in order to further grip and tighten the contact of the culture vessel housing in the dividing surface.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2013/0109081) in view of Lu (“Influence of Intense Pulsed UV Irradiation on the Viability and Proliferation of HeLa Cells”) and Joseph (US 2010/0009335), as applied to claim 23, further in view of Suenaga (US 2011/0318725).
Regarding claim 26, arguably, Tsuchiya discloses that the dividing surface is a table (paragraph [0010] “stage of the microscope”).
However, if it is deemed that Tsuchiya does not disclose this limitation, Suenaga discloses a table ((paragraph [0072]; Figs. 12-16, element 13) comprising a window (paragraph [0130]; Figs. 12-16, element 56)).
In the analogous art of using a microscope to analyze a culture in a culture container, it would have been obvious to one skilled in the art before the effective filing date to modify modified Tsuchiya with the table of Suenaga in order to observe the culture using a microscope over a table that can be moved relative to a photographing means (Suenaga, paragraph [0133]) such as a microscope, instead of a standard microscope stage.

Response to Arguments
Applicant’s arguments filed on September 29, 2022 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

	Examiner thanks the Applicant for incorporating the feedback from the interview into the amendments. However, for future reference, although the dividing surface is positively recited, it is not positively recited until claims 23 and 29 “further comprising … dividing surface”, rather than in parent claim 1.

	Tsuchiya’s fasteners fasten the detector 31 to the housing of Tsuchiya’s device. Although the fasteners have a different functionality to what they are fastening in the device, Examiner expects that the fasteners would be able to fasten the culture vessel housing to a dividing surface if they were placed in a configuration that would allow for this fastening to occur. However, placement of the fasteners in such a configuration is not disclosed. Nevertheless, it would have been obvious to one skilled in the art before the effective filing date to modify the components nuts (Tsuchiya, Fig. 5, element 47) or screws (Tsuchiya, Fig. 6, element 77) of Tsuchiya to fasten the culture vessel housing to a dividing surface in order to hold the housing and the dividing surface together in a fixed position.
	Regarding the through holes, through holes are disclosed in Tsuchiya (Tsuchiya, Figs. 5-6). However, the placement of the through holes is not in such a configuration as the instant invention. Nevertheless, it would have been obvious to one skilled in the art before the effective filing date to modify the through holes of Tsuchiya in an alternative format to help fasten the culture vessel housing to a dividing surface in order to hold the housing and the dividing surface together in a fixed position.

	Since the independent claim 1 is rejected, and no further arguments were presented, the rejections to the previously presented dependent claims stand.

	The new claims, claims 23-34, have been rejected as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/DONALD R SPAMER/Primary Examiner, Art Unit 1799